Title: From Alexander Hamilton to James McHenry, 26 September 1799
From: Hamilton, Alexander
To: McHenry, James


New York, September 26, 1799. Encloses extract of Lieutenant Colonel John F. Hamtramck’s letter of July 1, 1799, concerning his failure to be repaid for expenses incurred for the First Regiment. States: “I would request your particular Attention to this subject. You will be so good as to inform me whether the payment will be made, or if there are any special objections to the measure communicate them to me that I may be able to transmit them to Col. Hamtramck.”
